Citation Nr: 0418427	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for a right hand 
disorder.

7.  Entitlement to service connection for a left hand 
disorder.

8.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1971, plus an additional nine months of unconfirmed 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claims on appeal.

The issues of service connection for right and left knee and 
right and left foot disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified her of the 
information and evidence necessary to substantiate her 
claims.

2.  There were no in-service complaints of, treatment for, or 
diagnosis related to asthma.

3.  Post-service medical evidence is negative for a current 
diagnosis of asthma.

4.  There were no in-service complaints of, treatment for, or 
diagnosis related to a right hand disorder.

5.  Post-service medical evidence is negative for a current 
diagnosis of a chronic right hand disorder.

6.  There were no in-service complaints of, treatment for, or 
diagnosis of a chronic left hand disorder.

7.  The veteran is currently diagnosed with DeQuervain's 
tenosynovitis of the left hand.

8.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a left hand disorder.

9.  There were no in-service complaints of, treatment for, or 
diagnosis of a chronic skin disorder.

10.  The veteran was diagnosed with dermatitis on one 
occasion in 1996.

11.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a skin disorder.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A right hand disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A left hand disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

4.  A skin disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Asthma

The veteran contends that she experienced several respiratory 
problems during military service which caused her to have 
asthma.  Service medical records reveal that she was treated 
for a variety of respiratory complaints in service, including 
bronchitis in September 1967, an upper respiratory infection 
in February 1970, viral pharyngitis in August 1970, a head 
cold in March 1971, bronchitis in May 1971, and an upper 
respiratory infection in October 1971.  There is specifically 
no reference to asthma in any of the service medical records.  
At the time of service separation in 1971, the clinical 
evaluation of her lungs was normal.  Post-service medical 
records are completely devoid of complaints of, treatment 
for, or diagnosis related to asthma or any respiratory 
disease of any kind.     

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Notwithstanding the veteran's assertions that she has asthma, 
the Board finds that the condition has never been diagnosed.  
While she had several episodes of respiratory-related 
infections during military service, they appear to have been 
acute and transitory and resolved without chronic residuals 
as evidenced by the normal respiratory evaluation in the 
separation examination.  In addition, there was no indication 
that her condition was ever considered to be asthma or 
asthma-related.  Similarly, post-service medical evidence 
failed to find signs and symptoms consistent with asthma.  
Since there was no evidence of asthma in service, and no 
current diagnosis of asthma, the Board finds that the claim 
must be denied.

Entitlement to Service Connection for a Right Hand Disorder

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic disability of the 
right hand.  She was treated in January 1971 for an allergic 
rash reaction to Phisohex and again in August 1971 for a rash 
on the hands.  However, the service separation examination 
report dated in October 1971 showed a normal clinical 
evaluation of her upper extremities.  Therefore, there is no 
evidence of a chronic right hand disorder in service.

Post-service medical evidence is negative for right hand 
complaints for many years after separation.  A March 1992 X-
ray of the right hand was negative.  In August 1995, some 24 
years after discharge, she reported cramps in both hands.  
The diagnosis was rule/out carpal tunnel syndrome; however, 
it does not appear that she was ever diagnosed with a chronic 
condition of the right hand.  A February 1996 X-ray of the 
right wrist was also negative.  Furthermore, a February 1997 
X-ray of the right hand was noted to be normal.  

Given that there is no evidence of a chronic right hand 
disorder in service, and no current diagnosis of a right hand 
disability, the Board has no choice but to deny the veteran's 
claim.

Entitlement to Service Connection for a Left Hand Disorder

Similarly, there is no evidence of a chronic left hand 
disorder during military service.  As noted above, the 
clinical evaluation of her upper extremities was normal at 
the time of service separation in October 1971.  Therefore, 
the Board concludes that there was no evidence of a chronic 
left hand disorder shown in military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of a left hand 
disorder for many years after military discharge.  
Specifically, post-service medical evidence shows that she 
was diagnosed with spurs on the left hand in February 1999.  
In April 1999, she was diagnosed with DeQuervain's 
tenosynovitis of the left hand.  

Nonetheless, the Board places high probative value on the 
nearly 30-year gap between discharge from military service 
and the first reported symptoms associated with a left hand 
disorder.  Significantly, the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly since a left hand disorder was not noted in 
service or until many years thereafter, there is no 
possibility of showing continuity of symptomatology under 
38 C.F.R. § 3.303(b) ("where the condition noted during 
service . . . is not, in fact, shown to be chronic . . . [,] 
then a showing of continuity after discharge is required to 
support the claim.").  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that no 
physician has ever attributed the veteran's left hand 
disorder to active military service, despite her contentions 
to the contrary.  The mere contentions as to a medical nexus, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate her complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In sum, even accepting the veteran's current diagnosis of 
DeQuervain's tenosynovitis of the left hand, the Board places 
greater probative value on the absence of in-service 
complaints, treatment or diagnosis of a left hand disorder, 
the lack of post-service treatment for many years after 
service separation, and the absence of medical evidence 
establishing a nexus between military service and the 
veteran's current complaints.  As such, the claim must be 
denied.

Entitlement to Service Connection for a Skin Disorder

With respect to a skin disorder, the Board notes that the 
veteran sought treatment for a versicolor rash on her hands 
in January 1971.  She reported that she usually used betadine 
to scrub-up in her job as a nurse but had changed to 
Phisohex.  The diagnosis was "Allergic Dermatitis Phisohex 
most likely - possibly to sponges."  In August 1971, she 
reported a recent onset of a one-week history of rash on her 
hands and noted that she had a similar rash on her right foot 
several months previously.  She was diagnosed with allergic 
contact dermatitis.  Three months later, she was discharged 
from military service and the clinical evaluation of her skin 
was normal.  Therefore, the Board concludes that the 
incidents of rash were acute and transitory and resolved 
without chronic residuals.

Post service medical evidence is completely negative for 
complaints of, treatment for, or diagnosis of dermatitis 
until 1996, some 25 years after service separation.  
Specifically, in October 1996 she sought treatment for a two-
day history of skin irritation and was diagnosed with 
dermatitis.  It is interesting to note that the record is 
unclear as to the area of dermatitis.  Nonetheless, assuming 
that it was on her hands and/or feet, the Board places high 
probative value on the absence of symptomatology during the 
multi-year gap between discharge and post-service diagnosis 
of dermatitis.  There is simply no medical evidence showing 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Further, there is no evidence of a medical nexus between 
allergic dermatitis in service (attributed to the use of a 
different soap) and her post-service complaints of a skin 
irritation in 1996.  As noted above, the mere contentions as 
to a medical nexus, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
her complaints with an event or incurrence while in service, 
will not support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  As such, the 
claim must be denied.

In denying the appellant's claims, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In January 2002, the RO notified the veteran about her rights 
under the VCAA and informed her of what evidence she needed 
to submit in support of her claims.  She was told what 
evidence had been considered, where to send the evidence, and 
that VA would help her obtain evidence.  In June 2002, the RO 
provided her with a Statement of the Case which set forth all 
pertinent regulations, and also included the new duty to 
assist provisions of 38 C.F.R. § 3.159.  In January 2004, she 
noted that she had no more evidence to submit.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  As noted above, she was informed 
of her due process rights by letter dated in January 2002 and 
was provided with the provisions of the new law in a June 
2002 Statement of the Case.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

The claim of entitlement to service connection for asthma is 
denied.

The claim of entitlement to service connection for a right 
hand disorder is denied.

The claim of entitlement to service connection for a left 
hand disorder is denied.

The claim of entitlement to service connection for a skin 
disorder is denied.


REMAND

With respect to the remaining claims of entitlement to 
service connection for right and left knee disorders and for 
right and left foot disorders, the Board finds that further 
medical development is in order.  Specifically, a medical 
opinion is needed to determine whether the reference to 
"chondromalacia patella" of the knees in September 1969 is 
related to her current diagnosis of arthritis (for which it 
appears that she has had a total left knee replacement).  In 
addition, an opinion is needed to establish whether there is 
a relationship between an in-service diagnosis of exostosis 
of both feet, and current diagnoses of tunnel tarsal syndrome 
of both feet and calcaneal spurs of the left foot.  Further, 
recent treatment records should be obtained.  The veteran is 
advised that while the case is in remand status, she is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in San Juan, 
Puerto Rico, and from the Mayaguez 
Outpatient Clinic for the period from May 
2003 to the present.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for a medical opinion 
regarding the relationship between her 
knee and feet complaints and active 
military duty.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should elicit a history from the veteran 
of her knee and foot problems during 
service and thereafter.  Specifically, 
the examiner is requested to express an 
opinion as to the following:

?	Does the record establish that it is 
more likely than not that the 
veteran's currently-diagnosed knee and 
feet disorders had their onset during 
service or are in any other way 
causally related to service?
?	In responding to this question, the 
examiner should state whether 
"chondromalacia patella" of the knees 
noted during service in September 1969 
is related to her post-service knee 
problems and whether there is a 
relationship between an in-service 
diagnosis of exostosis of both feet 
and any current foot disorder.
	
3.  Thereafter, the RO should re-
adjudicate the issues still on appeal.  
If any benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



